Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claim 3, the limitation “the verification source is determined to be the physical lock based on the connection quality being intermittent.” The specification as originally filed does not describe an aspect of the invention including determining a physical lock to be a verification source based on an intermittent connection quality. The specification describes a lock requesting verification from a key manager when there is a consistent connection to a network and having configuration 22 generated by key manager 212 provide key data associated with lock when a connection is intermittent [0036], but there is no description of determining the lock itself to be a verification source; the lock requests verification of something, and the key manager verifies something based on a connection, but there is no description of the lock being identified as the source of verification by a processor.
In Claims 4, 10-11, 17, and 18, the specification as originally filed mentions a server in paragraphs [0015, 0016, and 0022]. The specification as originally filed does not describe that “a verification source is determined to be a network-connected server based on the connection quality being consistent.”
Claims 1, 3-4, 8, 10-11, 15, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “connection quality.” The term “connection quality” is vague and the specification does not provide sufficient guidance to permit an objective determination of what aspects of a connection to a network would or would not constitute “connection quality.” Examiner considers the limitation to include any aspect of a connection (e.g. bandwidth, signal strength, type of connection, number of connected devices, private vs. public connection, VPN, etc.) to be an aspect of “connection quality.”
Claim 1 recites the limitation “based on a connection quality to a network connected with the physical lock.” The limitation is indefinite, because it is not clear what structure’s connection (e.g. lock, computer, key, user) to a network is tested to have a specified “connection quality” to determine a “verification source” based on it, and it is not clear what the metes and bounds of the term “connection quality” are; the term could mean, for example, that a processor performs an active measurement of some aspect of “connection quality” and actively makes a decision using a formula which correlates such measurement with a “verification source” or it could mean that a processor requires an adequately stable connection to determine a “verification source.” Examiner considers the limitation to include any reasonable interpretation including that a stable connection is required for a processor to determine a “verification source.” 
Claim 1 recites the limitation “verification source.” Neither the specification nor the originally-presented claims use this term, and it is not clear what is considered a “verification source.” Examiner considers the term to include a verification of sender [0028], verification of an inserted key [0034-0038], verification of the lock, or verification of any other digital or physical object or aspect of a relevant system or process.
Claim 1 recites the limitation “determining, by the one or more processors, a verification source based on a connection quality to a network connected with the physical lock.” The limitation is indefinite, because it is not clear what “source” is being determined in light of the specification. Paragraph [0036] in the specification describes a “Lock and Key Configuration” 220, in which a user registers a lock with key manager. The key manager generates a configuration for lock 218, and when lock has a consistent connection to network 140, configuration 222 instructs lock 218 to request verification from key manager 212. However, the paragraph does not state what is being verified; possibilities include verification of a signal, verification of a key, verification of a user, or verification of a physical lock. The specification does not clearly state what is being verified when a connection is consistent. Examiner considers the limitation to include determining by the one or more processors a verification of any aspect or object in the system which is capable of verification.
Claims 8 and 15 recite the term “connection quality.” The term “connection quality” is vague and the specification does not provide sufficient guidance to permit an objective determination of what aspects of a connection to a network would or would not constitute “connection quality.” Examiner considers the limitation to include any aspect of a connection (e.g. bandwidth, signal strength, type of connection, number of connected devices, private vs. public connection, VPN, etc.) to be an aspect of “connection quality.”
Claims 8 and 15 recite the limitation “based on a connection quality to a network connected with the physical lock.” The limitation is indefinite, because it is not clear what structure’s connection (e.g. lock, computer, key, user) to a network is tested to have a specified “connection quality” to determine a “verification source” based on it, and it is not clear what the metes and bounds of the term “connection quality” are; the term could mean, for example, that a processor performs an active measurement of some aspect of “connection quality” and actively makes a decision using a formula which correlates such measurement with a “verification source” or it could mean that a processor requires an adequately stable connection to determine a “verification source.” Examiner considers the limitation to include any reasonable interpretation including that a stable connection is required for a processor to determine a “verification source.” 
Claim 8 and 15 recite the limitation “verification source.” Neither the specification nor the originally-presented claims use this term, and it is not clear what is considered a “verification source.” Examiner considers the term to include a verification of sender [0028], verification of an inserted key [0034-0038], verification of the lock, or verification of any other digital or physical object or aspect of a relevant system or process.
Claims 8 and 15 recite the limitation “determine a verification source based on a connection quality to a network connected with the physical lock.” The limitation is indefinite, because it is not clear what “source” is being determined in light of the specification. Paragraph [0036] in the specification describes a “Lock and Key Configuration” 220, in which a user registers a lock with key manager. The key manager generates a configuration for lock 218, and when lock has a consistent connection to network 140, configuration 222 instructs lock 218 to request verification from key manager 212. However, the paragraph does not state what is being verified; possibilities include verification of a signal, verification of a key, verification of a user, or verification of a physical lock. The specification does not clearly state what is being verified when a connection is consistent. Examiner considers the limitation to include determine a verification of any aspect or object (“source”) in the system which is capable of verification.
Double Patenting
Applicant is advised that should Claim 10 be found allowable, Claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should Claim 17 be found allowable, Claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 1, 8, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 8, and 15 include allowable subject matter.
Marsh et al. (US 2013/0173044) is considered the closest prior art.
	Marsh et al. (US’044) teach a method for duplicating a key, including receiving a digital key by one or more processors (“retrieving bitting code information from a mobile application or website platform” [0092, 0094]), decoding by one or more processors the digital key into a model for a physical key [0007, 0033], and sending by one or more processors the model to a 3D printing device to print a copy of the physical key [0049]. US’044 fails to teach determining a verification sources based on a connection quality to a network connected with a physical lock.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712